            CASE 0:19-cr-00305-NEB-BRT Doc. 1 Filed 11/21/19 Page 1 of 1


                                                                                          11   . 3 of   P** /rar
                          TINITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA.                              INDICTMENT           !




                       Plaintiff,                       18   U.S.C. 52244(b)
                                                        4e   u.s.c. $ 46501(2XA)
        V.                                              4e   u.s.c. $ 46506(1)

 NEERAJ CHOPRA,

                       Defendant.

       THE UMTED STATES GRAND JURY CHARGES THAT:

                                          COUNT     1
                                    (Abusive Sexual Contact)

       On or about April 8,2019, in the State and District of Minnesota, and in the special

maritime and territorial jurisdiction of the United States, the defendant,

                                     NEERAJ CHOPRA.

on an afucraft in the special aircraft jurisdiction of the United States, namely Jet Blue Flight

number 1735 originating        in Boston, Massachusetts, and bound for                 Minneapolis,

Minnesota, did knowingly engage         in non-consensual sexual contact with Minor Male

Victim, to wit: by touching his groin over clothing, all in violation of Title   18,   United States

Code, Section 2244(b) and Title 49, United States Code, Sections 46501(2)(4) and

46s06(1).

                                        A TRUE BILL



LINITED STATES ATTORNEY                             FOREPERSON
                                                                                        $CANNED
                                                                                         l'l[V 21   20lg
                                                                                   U.S. DISTRICT COURT MPLS
